Case 1:19-cV-00546-AT Document 1 Filed 01/18/19 Page 1 of 7

UNITED sTATEs DIsTRiCT COURT

soUTHERN DISTRICT oF NEW YORK
TRUSTEES oF THE INTERNATIONAL UNIoN oF
oPERATING ENGINEERS LocAL 30 BENEFIT FUNDS, lndex NO.; .19‘0\,_5¢5

Plaintiffs, COMPLAINT

TI-IE PARKCHESTER SOUTH CONDOMINIUM, INC. afk/a
PARKCHESTER SOU'I`I-I CONDOMINIUM, l`NC.

Defendant.

)
)
)
)
)
-against- )
)
)
)
)
)

Plaintiffs, Trustees of the international Union of Operating Engineers Local 30 Benetit Funds
(hereinafter referred to as the "Funds") by their attorneys Barnes, laccarino & Shepherd LLP allege as
follows:

JURISDICTION AND VENUE

1. This civil action is based on the provisions of Section 301 of the Labor Management Relations
Act of 1947 (hereinafter referred to as the "Taft*Hartley Act") 29 U.S.C. Section 185, and on Section
502(a)(3) and Section 515 of the Employee Retirernent Incorne Security Act, as amended (hereinafter
referred to as "ERISA") (29 U.S.C. Section ll32(a)(3) and 29 U.S.C. 1145).

2. lurisdiction is conferred upon this Court by Section 301 of the Taft'HartIey Act (29 U.S.C.
Section 185) and Sections 502(e)(l) and 502(1) of ERISA (29 U.S.C. Sections llBZ(e)(l) and li32(t));
and derivative jurisdiction is contained in 28 U.S.C. Sections 1331 and 1337.

3. Venue properly lies in this District under the provisions of 502(e)(2) of ERISA (29 U.S.C.
Section ll32(e)(2)) and Section 30l of the Taft-Hartley Act (29 U.S.C. Section 185) and 28 U.S.C.

section 1391(b).

Case 1:19-cV-00546-AT Document 1 Filed 01/18/19 Page 2 of 7

4. This action is brought by the respective Trustees of the Funds in their fiduciary capacities for
monetary damages and other equitable relief under ERlSA and for breach of a labor contract to secure
performance by an Employer of specific statutory and contractual obligations to submit the required
monetary contributions and/or reports to the Plaintiffs in a timely fashion This Coniplaint alleges that by
failing, refusing or neglecting to pay and submit the required monetary contributions and reports to the
Funds When due, Defendant violated the Taft Hartley Act, ERISA and their Collective Bargaining
Agreernent (hereinafter referred to as the “Agreement”) and respective Trust Docurnents of the Funds.

PARTIES

5. The Piaintiffs’ Trustees are, at all relevant times, the fiduciaries of jointly administered multi-
employer, labor management trust funds as defined by Section 3(21)(A) and Section 502(a)(3) of ERlSA
(29 U.S.C. Sections 1002(21)(A) and 1132(a)(3)). The Funds are established and maintained by the
Internationai Union of Operating Engineers Local Union No. 30 (hereinafter referred to as the “Union”)
and various Employers pursuant to the terms of the Trade Agreements in accordance with Section
302(c)(5)(1) and (c)(6) of the Fl`aft-l~iartley Act (29 U.S.C. Section 186 (c)($)) and (c)(6)). The Funds are
employee benefit plans within the meaning of Sections 3(1), 3(2), 3(3) and 502(d)(1) of ERISA (29
U.S.C. Sections 1002 3(1), 3(2), 3(3) and 1132(€1)(1)), and multi-ernployer plans Within the meaning of
Sections 3(37) and 515 of ERISA (29 U.S.C. Sections 1002(37) and 1145). Plaintiffs are Trustees of the
Funds and the “plan sponsor” Within the meaning of Section (3)(16)(B)(iii) of ERISA (29 U.S.C. Section
1002(16)(B)(iii)).

6. The Funds provide fringe benefits to eligible employees, retirees and their dependents on Whose
behalf the Employer is required to contribute to the Funds pursuant to its Agreernent between the

Defendant and the Union. The Funds are third party beneficiaries to the Agreement and are authorized to

Case 1:19-cV-00546-AT Document 1 Filed 01/18/19 Page 3 of 7

collect contributions on behalf of the employees of the Defendant, and the Plaintiff Trustees as fiduciaries
of` the Funds are authorized to maintain suit as independent legal entities under Section 502(d)(l) of
ERlSA (29 U.S.C. Section 1132(d)(1)) and are obligated to bring actions to enforce the provisions of the
Trade Agreement that concern the protection of employee benefit rights.

7. The Funds' maintain an office for the transaction of business at 16-16 Whitestone Expressway,
Whitestone, NY, 11357, in the County of Queens.

8. The Union is a iabor organization within the meaning of Section 301 of the Taft~Hartley Act (29
U.S.C. Section 185) which represents employees in an industry affecting commerce as defined in Section
501 of the Taft-Hartley Act (29 U.S.C. Section 142), and Section 3(4) of ERISA (29 U.S.C. Section
1002(4)), and as further defined in Section 12 of the General Associations Law of the State of New York.

9. The Union maintains an office and is administered at 16-16 Whitestone Expressway,
Whitestone, NY, 11357, in the County of Queens.

10. Upon information and belief, the Defendant, The Parkchester South Condominiurn, lnc. a/i</a
Parkchester South Condominium Inc. (hereinafter referred to as “the Employer” or the “Defendant”) at all
relevant times, Was and is an “ernpioyer” within the meaning of Sections 3(5) and 515 of ERISA (29
U.S.C. Sections 1002(5) and 1145) and was and stili is an employer in an industry affecting commerce
within the meaning of Section 301 of the Taft»Hartley Act (29 U.S.C. Section 185).

li. Upon information and beiief, the Defendant Was a for-profit domestic corporation with its

principal place of business at 2000 East Tremont Avenue, Bronx, NY 10462, in the County of Bronx.

Case 1:19-cV-00546-AT Document 1 Filed 01/18/19 Page 4 of 7

CAUSES FOR RELIEF
AS AND FOR A FIRST CLAIM FOR RELIEF

12. The Defendant executed an Agreement with the Union and/or was and still is a party to an
Agreement with the Union by virtue of membership in an Employer Association.

13. 'l`he Agreement and Policy for Collection of Delinquent Contributions (hereinafter referred to
as the “Policy”) requires the Employer to submit contribution reports setting forth the hours that each of
its employees worked and the amount of contributions due pursuant to the rate schedules set forth in the
Agreernent for all work performed by its employees covered by the Agreernent and to remit such monetary
contributions in accordance with the Agreement.

14. Upon information and belief, as a result of work performed by the individual employees of the
Employer pursuant to the Agreement, there became due and owing to the Funds and Union from the
Employer, contribution reports and fringe benefit contributions

15. The Defendant has failed and refused to remit to the Funds and Union those reports and fringe
benefit contributions due and owing under the Agreement for the period December 1, 2009 through to and
including November 30, 2013 in the minimum amount of 832,462.60.

16. These amounts described in Paragraph 14 above are due and owing to the Funds and Union
and is based upon an audit that was conducted by Funds’ Office.

17. The Defendant’s failure, refusal or neglect to remit the proper contributions and reports to the
Plaintiffs constitutes a violation of the Agreement between the Defendant and the Union wherein the
Funds are third~party beneficiaries

18. Pursuant to the Agreement and the Policy, upon the Defendant’s failure to timely remit

payment of fringe benefit contributions same shall be subject to interest and liquidated damages ln

Case 1:19-cV-00546-AT Document 1 Filed 01/18/19 Page 5 of 7

addition, if enforcement or collection procedures shall be commenced against an employer, such employer
shall be required to pay the reasonable cost of expenses including auditors’ fees, attorney’s fees, and court
costs.

19. Accordingly, pursuant to the Agreement, the Defendant is liable to Plaintiffs the minimum
amount of 332,462.60 in unpaid contributions, plus interest, liquidated damages, attorneys’ fees, auditors’

fees, court costs and disbursements

AS AND F()R A SECOND CLAIM FOR RELIEF

20. Plaintiffs repeat, reiterate and reallege each and every allegation contained in Paragraphs “l”
through “19” of this Complaint as if fully set forth at length herein.

21. Section 515 of ERISA, (29 U.S.C. Section 1145) requires employers to pay fringe benefit
contributions in accordance with the terms and conditions of the Agreement.

22. The Defendant has failed to pay or timely pay the fringe benefit contributions and/or submit
the contribution report to Plaintiffs owed as a result of work performed by individual employees of the
Employer. Such failure to make timely payment constitutes a violation of Section 515 of ERISA (29
U.S.C. Section 1145).

23. Section 502 of ERISA (29 U.S.C. Section l132) provides that upon a finding of an employer
violation of Section 515 of ERlSA (29 U.S.C. Section 1145) which requires employers to pay fringe
benefit contributions in accordance with the terms and conditions of collective bargaining agreements, the
Court shall award payment to a plaintiff fund the unpaid fringe benefit contributions, plus liquidated
damages and interest on the unpaid principal amount due, together with attorneys’ fees, auditors’ fees, and

costs and disbursements incurred in the action.

Case 1:19-cV-00546-AT Document 1 Filed 01/18/19 Page 6 of 7

24. The failure to pay has injured the Funds by delaying the investment of contributions and
causing unnecessary administrative costs for the Funds and has injured the participants and beneficiaries
and other contributing employers of the benefit plan in the form of lower benefits and higher contribution
amounts

25. Accordingly, the Defendant is liable to Plaintiffs under the Agreement and Policy concerning
the payment of fringe benefit contributions under Sections 502 and 515 of ERISA (29 U.S.C. Sections
1132 and 1145) due to the failure to pay contributions when they are due.

26. Accordingly, the Defendant is liable to the Funds and Union in the minimum principal amount
of $32,462.60, plus interest, liquidated damages, attorneys’ fees, auditors’ fees, court costs and
disbursements pursuant to Section 502 of ERlSA (29 U.S.C. Section 1132).

AS AND FOR A THIRD CLAIM FOR RELIEF

27. Plaintiffs repeat, reiterate and reallege each and every allegation contained in Paragraphs
“l” through “26” of this Complaint as if set forth at length herein.

28. Pursuant to ERISA, the Agreement and Policy, the Defendant is required to timely submit
current fringe benefit contributions and reports to Plaintiffs

29. During the course of the instant action, additional contributions and/or delinquency
charges may become due and owing lf Defendant fails to pay the contributions andjor delinquency
charges, as part of this action, at the time of trial or judgment, whichever is later, those additional
amounts should be included

WHEREFORE, Plaintiffs respectfully pray for Judgment against Defendant, The Parl<chester
South Condominium, lnc. a/k/a Parkchester South Condorninium Inc. as follows:

On the Pirst and Second Claims for Relief:
(a) ln the minimum sum of $32,462.60 representing benefit fund contributions for the period

December 1, 2009 through to and including November 30, 2013, plus interest, liquidated
damages, auditors’ fees, attorneys’ fees, court costs and disbursements all in accordance with

Case 1:19-cV-00546-AT Document 1 Filed 01/18/19 Page 7 of 7

the Collective Bargaining Agreement and the Policy for Collection of Delinquent
Contributions.

On the Third Claim for Relief:

(b) Damages in the amount of any additional contributions and/ or delinquency charges
which may become due and owing during the course of the instant action which amount
shall include the principal plus interest and liquidated damages

On all Claims for Relief:
(c) For such other and further relief as to the Court deems appropriate

Dated: Elmsford, New Yorl<
lanuary 15, 2019
Respectfully submitted,

BARNES, IACCARINO &
SHEPHERD LLP

-f\\ ,\ . £__/\
vii s iada
Dana L. Henke, Esq.
Attorneys for Plaintiffs

258 Saw Mill River Road
Elmsford, New York 10523
(914) 592~1515

